Citation Nr: 1418907	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  13-01 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The claim has since been transferred to the Seattle RO.

In March 2014, the Veteran presented testimony during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.

This appeal includes paper and paperless Virtual VA and VBMS claims files.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter informing him of the requirements for substantiating a claim of entitlement to service connection on a secondary basis.  The Veteran should be given an adequate amount of time to reply.  Any evidence received should be associated with the claims folder.  


2.  Obtain all available VA treatment records pertaining to the Veteran's sleep apnea since November 2013 (to include records from Dr. Blackburn) and associate with the paper or Virtual VA/VBMS electronic record.  Any negative reply must also be associated with the claims folder.

3.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for sleep apnea since August 2008.  After securing the necessary authorizations for release of this information, the AOJ should attempt to obtain the identified records and associate with the paper or Virtual VA/VBMS electronic record.  Any negative reply must also be associated with the claims folder.

4.  Thereafter, schedule the Veteran for a VA examination with an appropriate, qualified examiner for an examination to determine whether any current sleep apnea is the result of any incident of active military service, or was caused or aggravated by an already-service-connected disability, to include his service-connected diabetes mellitus, type II.  The examiner must have access to the complete paper and electronic claims folders and the examiner must specifically state that the complete claims folders were reviewed.  The clinician should perform an appropriate examination as well as any diagnostic tests deemed appropriate.  The examiner should also elicit from the Veteran a history of his claimed symptomatology and note that, in addition to the medical evidence, the Veteran's statements have also been taken into consideration.  

(a.)  For any diagnosis of sleep apnea, the examiner should determine whether it is "more likely than not" (meaning likelihood of greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" (meaning that there is less than a 50 percent likelihood), that such disorder manifested during, or is otherwise related to any incident of active military service.  All opinions must be accompanied by a complete rationale.  

(b.) Alternatively, the examiner should determine whether is "more likely than not," "at least as likely as not," or "less likely than not" that such disorder was either (a) caused, or (b) aggravated by (permanent worsening as opposed to temporary flare-ups or increase in symptoms) any service-connected disability, to include diabetes mellitus, type II (to include whether any increase in weight caused by diabetes mellitus, type II, resulted in sleep apnea).  

5.  Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



